UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                                3/14/2019
MEXICO INFRASTRUCTURE FINANCE, :
LLC,                                                      :
                                                          :
                                        Plaintiff,        :    17-CV-6424 (VSB)
                                                          :
                      - against -                         :   OPINION & ORDER
                                                          :
                                                          :
THE CORPORATION OF HAMILTON and :
THE BANK OF NEW YORK MELLON,                              :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

Mark C. Zauderer
Craig S. Kesch
Flemming Zulack Williamson Zauderer LLP
New York, New York
Counsel for Plaintiff

Kenneth I. Schacter
Simon Chang
Morgan, Lewis & Bockius LLP
New York, New York
Counsel for Defendant Corporation of Hamilton

Casey D. Laffey
Lonnie E. Klein
Tsedey A. Bogale
Reed Smith LLP
New York, New York
Counsel for Defendant The Bank of New York Mellon

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Mexico Infrastructure Finance, LLC brings this action against Defendants The

Corporation of Hamilton (“Hamilton”) and The Bank of New York Mellon (“BNYM”) alleging
claims for breach of contract, breach of fiduciary duty, negligence, fraud, and negligent

misrepresentation against Hamilton and claims for breach of contract, breach of fiduciary duty,

and gross negligence against BNYM. Before me is Defendant Hamilton’s motion to dismiss on

the grounds of comity, forum non conveniens, res judicata, and collateral estoppel. Also before

me is Defendant BNYM’s motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). Because the doctrines of comity, forum non conveniens, res judicata, and collateral

estoppel do not apply under the circumstances presented by Hamilton’s motion, its motion is

DENIED. With regard to BNYM’s motion, because Plaintiff has plausibly alleged causes of

action for breach of contract and breach of fiduciary duty, and because those claims are not

otherwise limited by the terms of the contract entered by the parties, BNYM’s motion to dismiss

the breach of contract and breach of fiduciary duty claims is DENIED, and because Plaintiff’s

allegations of gross negligence involve conduct directly related to BNYM’s performance of the

contract, BNYM’s motion to dismiss the gross negligence tort claim is GRANTED.

                  Background 1

         In July 2014, Plaintiff agreed to provide non-party Par-La-Ville Hotel and Residences,

Ltd. (“PLV”) with an $18 million loan to assist in securing financing for a development project

in Hamilton, Bermuda. (Compl. ¶ 15.) 2 Various agreements governed the terms of the loan,




1
 I assume Plaintiff’s allegations to be true for purposes of Defendant BNYM’s motion pursuant to Rule
12(b)(6). See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002). My references to these allegations should
not be construed as a finding as to their veracity, and I make no such findings in Part I of this Opinion and Order. In
deciding Defendant Hamilton’s motion to dismiss, I rely on the pleadings and affidavits. See Transunion Corp. v.
PepsiCo, Inc., 811 F.2d 127, 130 (2d. Cir. 1987). Because I do not make any factual findings in favor of Defendant
Hamilton with regard to the forum-selection clause, see infra Part III, I need not conduct an evidentiary hearing, see
New Moon Shipping Co. v. MAN B & W Diesel AG, 121 F.3d 24, 29 (2d Cir. 1997).
2
 “Compl.” refers to Plaintiff’s Complaint, filed July 19, 2017 in the Supreme Court of the State of New York, a
copy of which is attached as Exhibit A to Defendant Hamilton’s Notice of Removal, dated August 23, 2017. (Doc.
1.)




                                                               2
including an agreement to guarantee the loan (“Guarantee Agreement”), (see Gonzalez Aff. ¶

7), 3 and a written escrow agreement (“Escrow Agreement”), (see Compl. ¶ 18; see also Escrow

Agr.). 4 Pursuant to the Guarantee Agreement, Defendant Hamilton agreed to guarantee the loan

in the event that PLV defaulted. (Gonzalez Aff. ¶ 7.) The Escrow Agreement set forth the terms

for the disbursement of the loan. (See generally Escrow Agr.) Plaintiff deposited the loan funds

into an escrow account (“Escrow Funds”) with Defendant BNYM. (Compl. ¶ 16.) This account

was established pursuant to the Escrow Agreement. (Id. ¶ 18.) The Escrow Agreement had four

parties: Plaintiff, as the lender, PLV as the borrower, Defendant BNYM as Escrow Agent, and

Defendant Hamilton. 5 (Id.) Pursuant to the Escrow Agreement, PLV could not access most of

the Escrow Funds until after it had secured a senior loan of at least $225 million and an equity

investment of at least $100 million to finance the development project. (Id.) The Escrow

Agreement specified that the Escrow Funds could only be disbursed into a “Senior Escrow”

account. (Id.) The Escrow Agreement also required that BNYM could disburse the Escrow

Funds to PLV only after certain terms had been met. (Id. ¶ 20.) Among these terms was a

requirement that PLV and Defendant Hamilton provide to Defendant BNYM a joint written

notice that all of the conditions for release of the Escrow Funds to PLV had been met, such as

securing the senior loan and establishing a Senior Escrow account. (Id. ¶ 22; see also Escrow

Agr. § II ¶ 3.3.)

         On October 24, 2014, PLV and Defendant Hamilton sent separate notice letters to


3
 “Gonzalez Aff.” refers to the Affidavit of Xavier Gonzalez, dated March 30, 2015, a copy of which is attached as
Exhibit 2 to Defendant Hamilton’s motion to dismiss. (Doc. 30.)
4
  “Escrow Agr.” refers to the Escrow Agreement among Mexico Infrastructure Finance, LLC and Par-La-Ville Hotel
and Residences, Ltd. and the Corporation of Hamilton and the Bank of New York Mellon, as Escrow Agent, dated
July 9, 2014, a copy of which is attached as Exhibit A to the Complaint. (Doc. 1-1.)
5
  Plaintiff, PLV, and Hamilton are also each individually referenced as an “Interested Party” and collectively as
“Interested Parties.” (Escrow Agr. at 1.)



                                                               3
Defendant BNYM, stating that the conditions set forth in the Escrow Agreement had been

satisfied. (Compl. ¶¶ 34, 38.) Rather than identify a Senior Escrow account, each notice

identified the personal bank account of PLV’s directors, Michael and Yasmin McLean. (Id. ¶¶

36, 38.) Five days after receiving these two notices, Defendant BNYM notified Plaintiff that it

would disburse the Escrow Funds. (Id. ¶ 43.) Plaintiff inquired, by email, “To what account is

the money being asked to be sent to?” (Id. ¶ 44.) Defendant did not provide any information

about the account, and responded, “The account is listed on the notice provided . . . we are ok to

execute.” (Id. ¶ 45.) Defendant BNYM then disbursed the remaining Escrow Funds, in the

amount of $13,749,858, to the PLV directors’ personal bank account. (Id. ¶ 47.) PLV used the

funds for personal reasons (such as purchasing an Aston Martin car and properties in the United

Kingdom) and ultimately defaulted on the loan. (Id. at 1.)

        Plaintiff has filed various actions seeking to recover the lost funds under the various

agreements related to the loan. The first of those actions was filed on February 13, 2015 against

Defendant Hamilton in the Supreme Court of Bermuda (“Bermuda Trial Court”), which is the

court of first instance in Bermuda, to collect on the Guarantee Agreement. (Myers Decl. Ex. 1.) 6

Having found that it had no viable defense, Defendant Hamilton initially entered a confession

judgment, (Myers Decl. Ex. 3), but it later moved to vacate the judgment on the grounds that the

Guarantee Agreement had been ultra vires, (id. ¶ 3). Defendant Hamilton prevailed in that

action, with the Bermuda Trial Court holding that “[i]n providing the Guarantee, [Hamilton]

acted ultra vires.” (Berm. Trial Ct. Op. ¶ 62.) 7 The Bermuda Trial Court carefully limited its


6
 “Meyers Decl.” refers to the Declaration of Ronald H. Meyers in Support of Defendant Corporation of Hamilton’s
Motion to Dismiss the Complaint, dated December 15, 2017. (Doc. 30.)
7
 “Berm. Trial Ct. Op.” refers to the opinion issued by the Supreme Court of Bermuda, In the Matter of a Consent
Judgment Between Mexico Infrastructure Finance LLC and the Corporation of Hamilton Dated 27th May 2015,”
2016 No: 241, dated November 18, 2016, a copy of which is attached as Exhibit 4 to the Myers Declaration. (Doc.
30-5.)



                                                            4
finding to the Guarantee Agreement, stating, “There may be other causes of action available to

[Plaintiff] against the Corporation. This judgment does not determine that [Plaintiff] cannot

recover the amount of the loan monies from [Defendant Hamilton]: merely that it cannot do so

by enforcing an ultra vires Guarantee.” (Id. ¶ 61.) Plaintiff appealed that decision, which was

affirmed by the Court of Appeal for Bermuda (“Bermuda Appeals Court”) on May 12, 2017.

(See Berm. Appeals Ct. Op. 38 (“I am in complete agreement with the [Bermuda Trial Court’s]

view on the ultra vires issue.”).) 8 Plaintiff appealed that decision to Bermuda’s court of last

resort, the Privy Council of the United Kingdom (“Privy Council”). (See Myers Decl. Ex. 6.)

On January 21, 2019, the Privy Council affirmed the rulings of the Bermuda Trial Court and the

Bermuda Appeals Court, finding that “the guarantee was not capable of being brought within the

Corporation’s powers.” (See Privy Council Op. ¶ 59.) 9

                 Procedural History

        Plaintiff filed this action on July 19, 2017 in the Supreme Court of the State of New

York, County of New York. (See Doc. 1, Ex. A.) On August 23, 2017, Hamilton removed the

action to this Court. (Doc. 1.) After appearing at a pre-motion conference, Defendants filed

motions to dismiss on December 15, 2017. (Docs. 25, 28.) Plaintiff opposed both motions on

February 28, 2018. (Doc. 34.) On March 30, 2018, Defendants filed their replies. (Docs. 41,

43.) On January 25, 2019, the parties filed a joint letter to notify me that the Privy Council had

entered a judgment on Plaintiff’s appeal. (Doc. 44.) On February 5, 2019, Hamilton filed a

letter explaining the impact of that judgment on the current motion, (Doc. 46), and on February




8
 “Berm. Appeals Ct. Op.” refers to the to the opinion issued by the Court of Appeal for Bermuda, Civil Appeal No.
19 of 2016, dated May 12, 2017, a copy of which is attached as Exhibit 5 to the Myers Declaration. (Doc. 30-6.)
9
 “Privy Council Op.” refers to the Judgment on Privy Council Appeal No 0075 of 2017, dated January 21, 2019.
(Doc. 46-1.)



                                                            5
15, 2019, Plaintiff filed its response, (Doc. 47). On February 19, 2019, BNYM filed a response

to Plaintiff’s February 15, 2019 letter, (Doc. 48), to which Plaintiff responded on February 21,

2019, (Doc. 49).

               Defendant Hamilton’s Motion

       Hamilton seeks dismissal of Plaintiff’s claims under four doctrines: (1) comity;

(2) forum non conveniens; (3) res judicata; and, (4) collateral estoppel.

               A.      Legal Standards

                       1. Comity

       Federal courts have a “virtually unflagging obligation . . . to exercise the jurisdiction

given them.” Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976).

Nevertheless, under certain “exceptional circumstances,” a federal district court may in its

discretion choose not to exercise its jurisdiction over an action pursuant to the doctrine of

international comity. Royal & Sun All. Ins. Co. of Can. v. Century Int’l Arms, Inc., 466 F.3d 88,

93 (2d Cir. 2006).

       “International comity is ‘the recognition which one nation allows within its territory to

the legislative, executive or judicial acts of another nation, having due regard both to

international duty and convenience.’” Id. at 92 (quoting Hilton v. Guyot, 159 U.S. 113, 163–64

(1895)). Generally, the principles that guide a district court’s determination of whether to grant

comity to a parallel foreign proceeding include “the proper respect for litigation in and the courts

of a sovereign nation, fairness to litigants, and judicial efficiency.” Id. at 94. Specifically, the

Second Circuit has articulated five factors that courts should consider: (1) “the similarity of the

parties and issues”; (2) “the interests of judicial economy”; (3) “the order in which the actions

were filed”; (4) “the adequacy of the alternative forum”; and (5) “the convenience of, and




                                                       6
potential prejudice to, either party.” Ole Media Mgmt., L.P. v. EMI Apr. Music, Inc., No. 12 Civ.

7249(PAE), 2013 WL 2531277, at *3 (S.D.N.Y. June 10, 2013) (citing Royal & Sun, 466 F.3d at

94). However, “[t]his list is not exhaustive, and a district court should examine the totality of the

circumstances.” Royal & Sun, 466 F.3d at 94 (internal quotation marks omitted).

       The Second Circuit has recognized a district court’s “heavy obligation to exercise

jurisdiction” and that “only the clearest of justifications will warrant dismissal.” Id. at 93

(internal quotation marks omitted). Even where comity applies, it “is not an imperative

obligation of courts but rather is a discretionary rule of practice, convenience, and expediency.”

Id. at 92 (internal quotation marks omitted).

                       2. Forum Non Conveniens

       The doctrine of forum non conveniens permits a court to dismiss an action “even if the

court is a permissible venue with proper jurisdiction over the claim.” Carey v. Bayerische Hypo-

und Vereinsbank AG, 370 F.3d 234, 237 (2d Cir. 2004). A district court should dismiss a

complaint where, on balance, the resolution of the matter in an adequate alternative forum would

be more convenient for the parties and courts and more just. See R. Maganlal & Co. v. M.G.

Chem. Co., 942 F.2d 164, 167 (2d Cir. 1991) (“The central purpose of a forum non conveniens

inquiry is to determine where trial will be most convenient and will serve the ends of justice.”).

District courts have broad discretion in applying this principle, and typically conduct a three-step

analysis in the exercise of that discretion: (1) “the degree of deference properly accorded the

plaintiff’s choice of forum”; (2) “whether the alternative forum proposed by the defendants is

adequate to adjudicate the parties’ dispute”; and (3) the balance of “the private and public

interests implicated in the choice of forum.” Norex Petroleum Ltd. v. Access Indus., Inc., 416

F.3d 146, 153 (2d Cir. 2005).




                                                      7
                       3. Res Judicata

        The doctrine of res judicata provides that “[a] final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised

in that action.” Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981). A defendant

may prove the defense of res judicata by showing that: “(1) the previous action involved an

adjudication on the merits; (2) the previous action involved the [parties] or those in privity with

them; [and] (3) the claims asserted in the subsequent action were, or could have been, raised in

the prior action.” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000). “United

States courts ‘may choose to give res judicata effect to foreign judgments on the basis of

comity,’ but ‘are not obliged’ to do so.” Paramedics Electromedicina Comercial, Ltda. v. GE

Med. Sys. Info. Techs., Inc., 369 F.3d 645, 654 (2d Cir. 2004) (quoting Mezitis Diorinou v.

Mezitis, 237 F.3d 133, 140 (2d Cir. 2001)); see also Gordon & Breach Sci. Publishers S.A. v.

Am. Inst. of Physics, 905 F. Supp. 169, 178–79 (S.D.N.Y. 1995) (“It is well-established that

United States courts are not obliged to recognize judgments rendered by a foreign state, but

may choose to give res judicata effect to foreign judgments on the basis of comity.” (emphasis in

original)).

                       4. Collateral Estoppel

        Collateral estoppel bars re-litigation of an issue where “(1) the identical issue was raised

in a previous proceeding; (2) the issue was actually litigated and decided in the previous

proceeding; (3) the party had a full and fair opportunity to litigate the issue; and (4) the

resolution of the issue was necessary to support a valid and final judgment on the merits.”

Boguslavsky v. Kaplan, 159 F.3d 715, 720 (2d Cir. 1998) (internal quotation marks omitted).




                                                      8
                B.      Discussion

                        1. Comity

        Before weighing the comity factors that are often considered by district courts, I note that

the Escrow Agreement had a New York forum-selection clause. (See Escrow Agr. § II, ¶ 12 (“all

proceedings relating [to the Escrow Agreement] shall be brought in courts located within the

City and State of New York”).) Although a New York forum-selection clause “does not

preclude a court from granting comity,” Allstate Life Ins. Co. v. Linter Grp., Ltd., 994 F.2d 996,

1000 (2d. Cir. 1993), a “valid forum-selection clause should be given controlling weight in all

but the most exceptional cases,” Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex.,

571 U.S. 49, 63 (2013) (internal quotation marks omitted). A valid forum-selection clause may

only “be superseded by a strong argument in favor of deference to a foreign action.” Dragon

Capital Partners L.P. v. Merrill Lynch Capital Servs. Inc., 949 F. Supp. 1123, 1129 (S.D.N.Y.

1997). As discussed below, I find that Defendant Hamilton has not made a “strong argument in

favor of deference,” and therefore the forum selection clause is presumptively controlling. See

id.

        The first factor I consider is the “similarity of the parties and issues.” Ole Media Mgmt.,

2013 WL 2531277, at *3. Although the parties and issues need not be identical, the parties

“must be substantially the same, litigating substantially the same issues in both actions.” Royal

& Sun, 466 F.3d at 94. Two of the three parties in this lawsuit—Plaintiff and Defendant

Hamilton—are parties to the proceeding before the Bermuda Trial Court (“Bermuda

Proceeding”). (Berm. Trial Ct. Op. 1.) Defendant BNYM, which has its principle place of

business in New York, (Compl. ¶ 10), is not a party to the Bermuda Proceeding. Therefore the

parties are similar, but not identical.




                                                     9
           More importantly, the issues in the Bermuda Proceeding were not “substantially the

same” as the issues in this action. In the Bermuda Proceeding, the only agreement before the

court was the Guarantee Agreement. (See Berm. Trial Ct. Op. ¶¶ 1–7, 61.) The Bermuda Trial

Court considered whether Defendant Hamilton had the capacity to guarantee a loan for particular

purposes. (Id. ¶¶ 12–33.) Finding that Defendant Hamilton did not have that capacity, the

Bermuda Trial Court determined that the Guarantee Agreement was ultra vires and therefore

unenforceable. (Id. ¶ 62.) Neither the Bermuda Trial Court, the Bermuda Appeals Court, nor the

Privy Council considered any part of the Escrow Agreement. 10 (See Berm. Appeals Ct. Op. ¶ 51

(upholding the conclusion that “in providing the Guarantee, [Hamilton] acted ultra vires”); Privy

Council Op. ¶ 1 (“The principal issue on this appeal is whether the grant by [Hamilton] of a

guarantee . . . to support a borrowing by a private developer was ultra vires and unenforceable as

it was not for a ‘municipal purpose.’”).) Those courts certainly did not consider the threshold

issue of whether Defendant Hamilton had the capacity to enter the Escrow Agreement, nor did

they consider any of the substantive issues raised by the Complaint alleging Defendant

Hamilton’s violation of and tortious conduct in relation to the Escrow Agreement. Moreover, the

Bermuda Trial Court was careful to narrow the scope of its ruling, and specifically provided for

the possibility that “[t]here may be other causes of action available to [Plaintiff] against

[Defendant Hamilton]. This judgment does not determine that [P]laintiff cannot recover the

amount of the loan monies from [Hamilton]: merely that it cannot do so by enforcing an ultra

vires Guarantee.” 11 (Berm. Trial Ct. Op. ¶ 61.) Defendant Hamilton has failed to demonstrate

how its interpretation of the Bermuda Trial Court Opinion—that the Bermuda Trial Court found


10
     Indeed, none of the opinions issued by those courts even mentions the Escrow Agreement.
11
     Neither the Bermuda Appeals Court nor the Privy Council questioned the validity of this statement.




                                                               10
that the entire loan transaction, including the Escrow Agreement, was ultra vires, (Hamilton

Mem. at 2) 12—would not render Paragraph 61 of that opinion meaningless. Accordingly, the

first factor weighs strongly against comity abstention.

        Second, I consider the “interests of judicial economy.” Ole Media Mgmt., 2013 WL

2531277, at *3. The only argument Hamilton makes that the interests of judicial economy weigh

in favor of comity abstention is that the Bermuda courts have already decided the issue before

me. As discussed above, the Bermuda courts have not decided the issue before me. Moreover,

even if I dismiss Hamilton from this action, the case will continue here with BNYM as a

Defendant, and the interests of judicial economy will be served by litigating the Escrow

Agreement in a single action. This factor also weighs strongly against comity abstention.

        Third, I consider “the order in which the actions were filed.” Id. The Bermuda

Proceeding began more than two years before this action was filed, (see Myers Decl. Ex. 1

(indicating that the initial statement of claim was filed on February 13, 2015)), and it has already

run its course through appeal to the Privy Council, (see Privy Council Op.). This sequence

weighs in favor of comity abstention. See Dragon Capital Partners, 949 F. Supp. at 1128.

        Fourth, I consider “the adequacy of the alternative forum.” Ole Media Mgmt., 2013 WL

2531277, at *3. To establish that an alternative forum is adequate, Defendant Hamilton must

show that “defendants are amenable to service of process there, and [that] it permits litigation of

the subject matter of the dispute.” Pollux Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64,

75 (2d Cir. 2003). “Absent a fundamental obstacle to a plaintiff’s recovery[,] American courts

are not prone to characterizing a sovereign nation’s courts as clearly unsatisfactory.” LaSala v.




12
   “Hamilton Mem.” refers to the Memorandum of Law of Defendant Corporation of Hamilton in Support of Motion
to Dismiss Complaint, dated December 15, 2017. (Doc. 29.)



                                                        11
UBS, AG, 510 F. Supp. 2d 213, 222 (S.D.N.Y. 2007) (internal quotation marks omitted). Neither

party specifically addresses whether Defendant Hamilton is “amenable to process” in Bermuda (I

assume that, as a Bermuda corporation, it is), and neither party addresses whether Bermuda

courts would permit litigation of the subject matter of this dispute. Instead, each makes

unsupported arguments about whether Bermuda courts or New York courts should be deciding

this case. (Hamilton Mem. 12–13 (“Bermuda courts are far better equipped to apply and

interpret its own laws as to the vires of a Bermuda municipality and its ramifications.”); Pl. Opp.

35 (“Bermuda courts are not an adequate forum to apply and interpret New York law – which

governs the Escrow Agreement.”).) 13 Nonetheless, I am aware of no “fundamental obstacle” to

Plaintiff’s recovery under the Escrow Agreement in Bermuda courts, and I therefore find that

this factor weighs in favor of comity abstention. LaSala, 510 F. Supp. 3d at 222.

        Finally, I consider “the convenience of, and potential prejudice to, either party.” Ole

Media Mgmt. 2013 WL 2531277, at *3. First, Hamilton argues that this is “inherently and

overwhelmingly a Bermuda matter” with “[n]o action by Hamilton alleged to have occurred in

New York,” and therefore the case should be decided by a Bermuda court. (Hamilton Mem. 12.)

This argument ignores the New York forum-selection clause that was bargained for voluntarily

by all parties to the Escrow Agreement, including Defendant Hamilton. (Escrow Agr. § II ¶ 12;

see also Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy, J., concurring)

(“[E]nforcement of valid forum-selection clauses, bargained for by the parties, protects their

legitimate expectations and furthers vital interests of the justice system.”).) Hamilton further

argues that the “crucial evidence and witnesses are all located in Bermuda.” (Hamilton Mem.




13
  “Pl. Opp.” refers to Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motions to Dismiss, dated
February 28, 2018. (Doc. 34.)



                                                           12
13.) Plaintiff counters that “[n]one of BNY[M]’s or [Plaintiff]’s witnesses or documents is in

Bermuda.” (Pl. Opp. 36.) Plaintiff further argues that, as discussed above, comity abstention

would force Plaintiff to “litigate its claims under the Escrow Agreement in two different

jurisdictions,” resulting in significant prejudice to Plaintiff. (Id. at 35–36.) Accordingly, I find

that this factor weighs against comity abstention.

        Although I find that the third and fourth factors weigh in favor of comity abstention, I

must weigh “the considerations for and against absention” in light of my “heavy obligation to

exercise jurisdiction . . . regardless of what factors are present on the other side of the balance.”

Royal & Sun, 466 F.3d at 93 (internal quotation marks omitted). I have weighed the five

traditional factors and the New York forum-selection clause, and I find that there are no

“exceptional circumstances . . . that justify the surrender” of jurisdiction, particularly in light of

the difference between the issues before me and the issue before the Bermuda Trial Court. Id.

        Accordingly, Defendant Hamilton’s motion to dismiss on the grounds of comity is

DENIED.

                        2. Forum Non Conveniens

        I begin my analysis with “the assumption that the plaintiff’s choice of forum will stand.”

Iragorri v. United Techs. Corp., 274 F.3d 65, 71 (2d Cir. 2001). Certain factors weigh against

deference to Plaintiff’s choice of forum. First, New York is not Plaintiff’s home forum. (Compl.

¶ 8 (Plaintiff is a Delaware Corporation with its principal place of business in Florida); see also

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981) (“[T]he presumption [in favor of

plaintiff’s choice of forum] applies with less force when the plaintiff or real parties in interest are

foreign.”).) Second, Plaintiff initially filed this case in state court, and it was subsequently

removed to federal court. See Williams v. Connell, No. 12 CV 3593, 2017 WL 2829686, at *8




                                                      13
(E.D.N.Y. June 29, 2017) (giving “relatively little deference” when a case originally brought in

state court by plaintiffs was removed by defendants to federal court). 14 Finally, Plaintiff

voluntarily chose to do business in Bermuda. See Carey v. Bayerische Hypo-Und Vereinsbank

AG, 370 F.3d 234, 238–39 (2d. Cir. 2004) (finding that a plaintiff could reasonably “expect that

disputes over the terms of the transactions” conducted in Germany would be resolved in

Germany). 15

         None of the cases involving the factors that weigh against deference to Plaintiff’s choice

of forum involved a valid forum-selection clause. Here, the Escrow Agreement that is the very

subject of this lawsuit requires that all proceedings relating to the Agreement “shall be brought in

courts located within the City and State of New York.” (Escrow Agr. § II ¶ 12). Indeed, courts

in this district find that such a clause weighs strongly in favor of deference. See e.g., Sun Forest

Corp. v. Shvili, 152 F. Supp. 2d 367, 386 (S.D.N.Y. 2001) (“[T]he existence of a forum-selection

clause also counsels strongly against a court’s dismissal of an action on forum non

conveniens grounds.”); Firemen’s Ins. Co. of Newark, N.J. v. Keating, 753 F. Supp. 1137, 1145

(S.D.N.Y. 1990) (denying dismissal on forum non conveniens grounds where the agreements at

issue had a forum selection clause, “pursuant to which the . . . defendants agreed not to do

exactly what they are now doing: that is, argue that . . . New York is an inconvenient forum”).

Indeed, in the context of a forum non conveniens motion, a forum-selection clause will be

enforced unless “(1) its incorporation was the result of fraud or overreaching; (2) the law to be



14
  This case was considered in the context of a motion to transfer, not a motion to dismiss under the principles of
forum non conveniens.
15
   Unlike in Carey, where the Plaintiff had been living and working in Germany, 370 F.3d at 236, Plaintiff in this
case is a Delaware limited liability company with its principal place of business in Miami Beach, Florida. (Compl. ¶
8.) Furthermore, the Escrow Agreement that is the subject of this lawsuit was executed with an Escrow Agent
located in New York, and the Escrow Funds were deposited in New York, (see id. ¶ 19); therefore, unlike in Carey,
transactions had not all occurred in the alternative forum.



                                                              14
applied in the selected forum is fundamentally unfair; (3) enforcement contravenes a strong

public policy of the forum in which suit is brought; or (4) trial in the selected forum will be so

difficult and inconvenient that the plaintiff effectively will be deprived of his day in court.”

Martinez v. Bloomberg LP, 740 F.3d 211, 228 (2d Cir. 2014) (internal quotation marks omitted).

Defendant Hamilton does not allege that the New York forum-selection clause was the result of

fraud or overreaching, it does not allege that New York law is fundamentally unfair, and it does

not allege that any strong New York public policy will be contravened by enforcement of the

forum selection clause. (See Hamilton Mem. 14–19.) Finally, although Hamilton has argued

that “the crucial evidence and witnesses are all located in Bermuda,” (id. at 13), 16 it has not made

a showing that holding trial in New York would be “so difficult and inconvenient” that any party

would be “deprived” their day in court. See Martinez, 740 F.3d at 228.

           The three cases cited by Defendant Hamilton in support of its argument that “the

presence of a forum selection clause in the Escrow Agreement” does not affect the forum non

conveniens argument are inapposite. The first two cases involved actions that were brought in

New York notwithstanding forum-selection clauses that required the agreements to be enforced

in a foreign forum. See Martinez, 740 F.3d at 214 (affirming dismissal on forum non conveniens

grounds where the disputed agreement included a clause that “any dispute arising hereunder shall

be subject to the exclusive jurisdiction of the English courts”); Figuieredo Ferraz e Engenharia

de Projeto Ltda. v. Republic of Peru, 665 F.3d 384, 387 (2d. Cir. 2011) (directing district court to

dismiss case on forum non conveniens grounds where the disputed agreement included a clause

stating, “The parties agree to subject themselves to the competence of the Judges and Courts of

the City of Lima or the Arbitration Proceedings, as applicable”). Therefore, in those two forum


16
     As explained below, this argument is unfounded.



                                                       15
non conveniens cases, the movants urged the court to enforce a forum-selection clause, not

ignore one, as Hamilton suggests I do here. Defendant Hamilton identifies a single case in which

a New York court declined to enforce a New York forum-selection clause: Banco

Metropolitano, S.A. v. Desarrollo de Autopistas y Carreteres de Guat., 616 F. Supp. 301

(S.D.N.Y 1985). (See Hamilton Mem. 19 (citing Banco Metropolitano).) Banco Metropolitano

is readily distinguishable because all of the parties were Guatemalan, and there were “no

witnesses or documents or any evidence stated to be in New York” and “[n]one of the events

underlying the [dispute had] any connection with New York.” 616 F. Supp. at 305. Conversely,

two of the three parties in this lawsuit are located in the United States, and one of the parties is

located in New York. (Compl. ¶¶ 8, 10.) Further, some of the allegations in the complaint

involve conduct that occurred in or was directed at New York. (Id. ¶¶ 10, 12, 19, 34, 37.)

       I find that Plaintiff’s choice of forum is entitled to substantial deference, because the

Escrow Agreement included a valid New York forum-selection clause, Defendant Hamilton has

failed to show that the clause was improper for any of the Martinez reasons, and the dispute has a

connection to New York. This finding does “not necessarily preclude forum non

conveniens dismissal” but it does “recalibrate the balance for purposes of the remaining

analysis.” Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 157 (2d Cir. 2005).

       In the second step of the forum non conveniens analysis, I consider “whether the

alternative forum proposed by the defendants is adequate to adjudicate the parties’ dispute.” Id.

at 153. As discussed above, neither party adequately addressed this question, see supra Part

III.B.1, but there is no indication that the Bermuda courts are not an adequate forum, see Pollux

Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 75 (2d Cir. 2003) (“An alternative forum is

adequate if the defendants are amenable to service of process there, and if it permits litigation of




                                                      16
the subject matter of the dispute.”) 17

        In the third step of the analysis, I consider the balance of “the private and public interests

implicated in the choice of forum.” Norex Petroleum, 416 F.3d at 153. The only public factor

Defendant Hamilton identifies is that “[t]his matter is, at heart a Bermudian one,” and that it has

“no real connection to New York.” (Hamilton Mem. 16–17.) As discussed above, this case does

have a connection to New York. Defendant Hamilton also concedes that the Escrow

Agreement’s forum-selection clause may mean “that only public—not private—factors may be

considered.” (Hamilton Mem. 19; see also Atl. Marine Constr. Co. v. U.S. Dist. Court for W.

Dist. of Tex., 571 U.S. 49, 64 (2013) (where there is a valid forum-selection clause, “[a] court

accordingly must deem the private-interest factors to weigh entirely in favor of the preselected

forum”).) At any rate, I find that both public and private interests weigh against dismissal.

        Accordingly, Defendant Hamilton’s motion to dismiss on the grounds of forum non

conveniens is DENIED.

                          3. Res Judicata

        Defendant Hamilton must prove that: “(1) the previous action involved an adjudication

on the merits; (2) the previous action involved the [parties] or those in privity with them; [and]

(3) the claims asserted in the subsequent action were, or could have been, raised in the prior

action.” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000). First, the



17
  However, “[t]o secure dismissal of an action on grounds of forum non conveniens, a movant must demonstrate the
availability of an adequate alternative forum. If the movant fails to carry this burden, the forum non conveniens
motion must be denied regardless of the degree of deference accorded plaintiff's forum choice.” Norex Petroleum,
416 F.3d at 157 (citations omitted). Accordingly, Defendant Hamilton’s failure to demonstrate that “defendants are
amenable to service of process” in Bermuda and that Bermuda would permit “litigation of the subject matter of the
dispute,” may alone be sufficient to deny Hamilton’s motion to dismiss on forum non conveniens grounds. It is
Hamilton’s burden to prove that, notwithstanding that the forum-selection clause mandates that the Agreement be
enforced in New York courts, Bermuda courts would permit litigation of the Escrow Agreement in those courts.
Hamilton has made no such showing here. In any case, a consideration of all three steps of the analysis results in
dismissal, so I need not consider whether this failure alone is fatal to the motion.



                                                            17
Bermuda Proceeding did involve an adjudication on the merits, and the parties to the previous

action (Plaintiff and Defendant Hamilton) are both parties here. (See generally Berm. Trial Ct.

Op.) Therefore, I need only consider whether “the claims asserted in the subsequent action

were, or could have been, raised in the prior action.” Monahan, 214 F.3d at 285.

           The Bermuda Proceeding was limited to the enforcement of the Guarantee Agreement,

whereas this case involves claims arising from the Escrow Agreement. Therefore, the doctrine

of res judicata does not apply. NSS Fin. Servs., LLC v. Asdon, 37 N.Y.S.3d 207 (2016) (prior

actions have no res judicata effect where such “actions were based upon separate and distinct

agreements”); see also Webpro Inc. v. Petrou, No. 02 CIV. 3465(LMM), 2002 WL 31132889, at

*4 (S.D.N.Y. Sept. 25, 2002) (applying New York law to res judicata analysis).

           Accordingly, I find that the Bermuda Proceeding does not have res judicata effect on this

action, and Defendant Hamilton’s motion to dismiss based on the doctrine of res judicata is

DENIED.

                             4. Collateral Estoppel

           Defendant Hamilton argues that the Bermuda Trial Court and the Bermuda Appeals

Court “directly considered and conclusively determined that Hamilton, as a municipal

corporation, had no capacity to guarantee a loan for a ‘commercial venture’ for the financial

benefit of a third party,’” (Hamilton Mem. 23), and that the Privy Council affirmed those

determinations, (2/5/2019 Letter 2). 18 As discussed above, the Bermuda Trial Court only

considered whether Hamilton had the capacity to enter the Guarantee Agreement. See supra Part

III.B.1. The Bermuda Trial Court Opinion specifically stated that “[t]his judgment does not

determine that Plaintiff cannot recover the amount of the loan monies from [Defendant


18
     “2/5/2019 Letter” refers to the letter submitted by Defendant Hamilton on February 5, 2019. (Doc. 46.)



                                                               18
Hamilton]: merely that it cannot do so by enforcing an ultra vires Guarantee.” (Berm. Trial Ct.

Op. ¶ 61.)

       Accordingly, Hamilton’s capacity to enter into the Escrow Agreement was not raised in

the Bermuda Proceeding, it was not “actually litigated,” and its resolution was not “necessary to

support a valid and final judgment on the merits.” See Boguslavsky v. Kaplan, 159 F.3d 715, 720

(2d Cir. 1998). Accordingly, Defendant Hamilton’s motion to dismiss based on the doctrine of

collateral estoppel is DENIED.

               Defendant BNYM’s Motion

       BNYM seeks dismissal on the basis that Plaintiff’s complaint fails to state a claim with

regard to each of its three causes of action: (1) breach of contract; (2) breach of fiduciary duty;

and (3) gross negligence.

               A.      Legal Standards

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts




                                                      19
alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). A complaint need not make

“detailed factual allegations,” but it must contain more than mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Iqbal, 556 U.S. at 678 (internal

quotation marks omitted). Finally, although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal conclusions.” Id. A complaint is “deemed

to include any written instrument attached to it as an exhibit or any statements or documents

incorporated in it by reference.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.

2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir.

1995)).

                   B.      Discussion

                           1. Breach of Contract

           Plaintiff alleges that the disbursement of the remaining $13,749,858 in Escrow Funds to

PLV (the “Disbursement”) was a violation of the Escrow Agreement, and therefore Defendant

BNYM is liable for breach of contract. (Compl. ¶¶ 88–93.) Plaintiff argues that, although the

Escrow Agreement required Defendant Hamilton and PLV to submit a joint notice to BNYM,

(see Escrow Agr. § I ¶¶ 3.3(b), 3.4), each of them submitted a separate notice on the same day,

(Compl. ¶ 34–38.) Defendant BNYM argues that because the term “joint” is not defined in the

Escrow Agreement, it should be given its “ordinary usage or plain meaning,” and that we might

look “to the contract as a whole, to determine the parties’ intent.” (BNYM Reply 4 (citing Rank

Grp. Ltd. v. Alcoa Inc., No. 12-CV-3769 (VSB), 2018 WL 1388516, at *18 (S.D.N.Y. Mar. 19,

2018).) 19 However, I may only resolve contractual language ambiguity as a matter of law “if the


19
     “BNYM Reply” refers to Defendant the Bank of New York Mellon’s Reply Memorandum of Law in Support of



                                                         20
evidence presented about the parties’ intended meaning is so one-sided that no reasonable person

could decide the contrary.” Compagnie Financiere de CIC et de L’Union Europeenne v. Merrill

Lynch, Pierce, Fenner & Smith Inc., 232 F.3d 153, 158 (2d Cir. 2000).

        I first must determine whether the term “joint” is ambiguous as used in the Escrow

Agreement. 20 See Consarc Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 573 (2d Cir.

1993) (“Whether a contract’s terms are ambiguous is a question of law decided by the court.”).

“Contract language is ambiguous when it is ‘capable of more than one meaning when viewed

objectively by a reasonably intelligent person who has examined the context of the entire

integrated agreement and who is cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business.’” Bank of N.Y. Tr., N.A. v. Franklin

Advisors, Inc., 522 F. Supp. 2d 632, 635 (S.D.N.Y. 2007) (quoting Seiden Assoc. v. ANC

Holdings, Inc., 959 F.2d 425, 428 (2d Cir. 1992)). I have examined the Escrow Agreement, and

I note that it does not include a definition for the “joint written notice,” and that it does not

explicitly allow for the joint written notice to be submitted and/or signed in counterpart. (See

generally Escrow Agr.) I therefore find that a “reasonably intelligent person” could find that the

term “joint” in Paragraph 3.3 could require a single notice, submitted by both Hamilton and

PLV, or separate notices submitted by each of them. See Franklin Advisors, 522 F. Supp. 2d at




Its Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(6), dated March 30, 2018. (Doc. 43.)
20
   Defendant BNYM argues that Plaintiff conceded that the entire Escrow Agreement is not ambiguous during a
conference before me on November 13, 2017. (See BNYM Mem. 10 n.3.) First, BNYM’s argument fails because
Plaintiff’s counsel was clearly discussing the Exculpatory Clause and not the Escrow Agreement in its entirety.
Second, on a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), I may only consider the
Complaint, any documents attached to it as exhibits or incorporated by reference, and any documents that are
“integral” to the Complaint. See Clybourn v. Spiderbands LLC, No. 18 Civ. 03688(ER), 2018 WL 6528234, at *2
(S.D.N.Y. Dec. 12, 2018). Defendant BNYM has made no showing that the transcript of the November 13, 2017
conference is “integral” to the Complaint, and therefore I do not consider it for purposes of this motion. “BNYM
Mem.” refers to Defendant the Bank of New York Mellon’s Memorandum of Law in Support of Its Motion to
Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(6), dated December 15, 2017. (Doc. 26.)



                                                            21
635.

        Having found that the term “joint” is ambiguous, I am obligated to resolve that ambiguity

in Plaintiff’s favor. Luitpold Pharm., Inc. v. Ed. Geistlich Sohne A.G. fur Chemische Industrie,

784 F.3d 78, 86 (2d Cir. 2015) (“On a motion to dismiss a breach of contract claim, ‘we should

resolve any contractual ambiguities in favor of the plaintiff.’” (quoting Subaru Distribs. Corp. v.

Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005))); see also Mellon Bank, N.A. v. United

Bank Corp. of N.Y., 31 F.3d 113, 116 (2d Cir. 1994) (stating that “when a contract is ambiguous,

its interpretation becomes a question of fact”). I therefore find that Plaintiff has adequately

alleged that Defendant breached the Escrow Agreement by disbursing the Escrow Funds before

receiving “joint notice” from Hamilton and PLV. Because Plaintiff’s breach of contract claim

survives on this basis alone, I need not consider Plaintiff’s other arguments (e.g., that the notices

were facially insufficient). (See Pl. Opp. 13–16.)

        Accordingly, Defendant BNYM’s motion to dismiss the breach of contract claim is

DENIED.

                        2. Breach of Fiduciary Duty

        Defendant BNYM argues that its adherence to the terms of the Escrow Agreement

defeats a claim for breach of fiduciary duty as a matter of law. (See BNYM Mem. 13 (citing Ray

Legal Consulting Grp. v. DiJoseph, 37 F. Supp. 3d 704, 729 (S.D.N.Y. 2014) (an escrow agent

that “has acted in accordance with its obligations under the escrow agreement . . . has not

breached its fiduciary duty”)).) Because, as discussed above, I cannot find as a matter of law that

Defendant BNYM complied with the terms of the Escrow Agreement, I similarly cannot find as

a matter of law that it did not breach its fiduciary duty to Plaintiff.

        Accordingly, Defendant BNYM’s motion to dismiss the breach of fiduciary duty claim is




                                                       22
DENIED.

                          3. Gross Negligence

        Defendant BNYM first argues that its compliance with the Escrow Agreement defeats

allegations of gross negligence. (BNYM Mem. 14.) This argument is without merit because I

found above that Plaintiff has adequately alleged that Defendant did not comply with the terms

of the Escrow Agreement. Cf. OSFI Fund II, LLC v. Can. Imperial Bank of Commerce, 82

A.D.3d 537, 539 (N.Y. App. Div. 1st Dep’t 2011) (dismissing a gross negligence claim where

defendant was in compliance with the parties’ unambiguous agreements).

        Defendant further argues that it cannot be held liable in tort for the gross negligence

claim because it is duplicative of the breach of contract claim. (BNYM Mem. 15.) Under New

York law, “claims for gross negligence . . . sound in contract rather than tort” where Defendant

“would have had no duty to plaintiffs” not to engage in the alleged conduct absent the contract.

OSFI Fund II, LLC, 82 A.D.3d at 539. “This legal duty must spring from circumstances

extraneous to, and not constituting elements of, the contract, although it may be connected with

and dependent upon the contract.” Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 70 N.Y.2d

382, 389 (1987).

        Plaintiff has not alleged any circumstances extraneous to Defendant BNYM’s

performance of its duties under the Escrow Agreement that would establish a duty owed by

Defendant BNYM to Plaintiff. 21 See Sommer v. Fed. Signal Corp., 79 N.Y.2d 540, 551 (1992)

(“A legal duty independent of contractual obligations may be imposed by law as an incident to

the parties’ relationship. Professionals, common carriers and bailees, for example, may be


21
  One of the elements of gross negligence under New York law is “the existence of a duty.” See E. Meadow
Driving Sch., Inc. v. Bell Atl. Yellow Pages Co., 708 N.Y.S.2d 701, 703 (2000). The Escrow Agreement specifically
limits the “duties, responsibilities, and obligations” of BNYM to those “expressly set forth” in the Agreement, and
requires that “no duties, responsibilities or obligations shall be inferred or implied.” (Escrow Agr. § II ¶ 1.)



                                                            23
subject to tort liability for failure to exercise reasonable care, irrespective of their contractual

duties.”) Although Plaintiff adequately alleges that Defendant BNYM engaged in grossly

negligent conduct, see infra Part IV.B.4, those allegations involve conduct directly related to

BNYM’s performance of the contract, and will therefore sound in contract, not in a separate tort

claim.

         Accordingly, Defendant BNYM’s motion to dismiss Plaintiff’s gross negligence claim is

GRANTED.

                        4. Exculpatory Clause

         Finally, Defendant BNYM argues in the alternative that, even if Plaintiff’s claims are

adequately alleged, BNYM’s liability is limited by Section II, Paragraph 4(a) of the Escrow

Agreement (the “Exculpatory Clause”). (BNYM Mem. 16–17.) The Exculpatory Clause states,

in pertinent part:

         [Defendant BNYM] shall not be liable for any action taken or omitted or for any
         loss or injury resulting from its actions or its performance or lack of performance
         of its duties hereunder in the absence of gross negligence or willful misconduct on
         its part. In no event shall [Defendant BNYM] be liable (i) for acting in accordance
         with or relying upon (and shall be fully protected in relying upon) any instruction,
         notice, demand, certificate or document from any Interested Party, any entity acting
         on behalf of any Interested Party or any other person or entity which it reasonably
         believes to be genuine.

(Escrow Agr. § II ¶ 4(a).)

         Plaintiff and Defendant BNYM offer opposite interpretations of the interaction between

the first and second sentences of the Exculpatory Clause. Under BNYM’s interpretation, the first

sentence sets forth the circumstances under which it may be held liable for willful

misconduct/gross negligence, and the second sentence sets forth the circumstances under which

it may never be held liable—even in the presence of willful misconduct/gross negligence—

because the words “[i]n no event” are an absolute limit on liability. (BNYM Mem. 17.) BNYM



                                                       24
argues that any other interpretation would render the second sentence meaningless. (Id.) Under

Plaintiff’s interpretation, the first sentence means that Defendant is liable for any action taken

pursuant to the Escrow Agreement that constitutes willful misconduct or gross negligence. (Pl.

Opp. 22.) Plaintiff argues that any other interpretation “would render the ‘gross negligence’

exclusion superfluous.” (Id. at 23.)

       These interpretations must be read in light of the New York public policy that an

exculpatory clause may not protect a party from liability for grossly negligent conduct. See

Sommer, 79 N.Y.2d at 554 (holding that, in New York, “a party may not insulate itself from

damages caused by grossly negligent conduct” through an exculpatory clause); Kalisch-Jarcho,

Inc. v. City of New York, 58 N.Y.2d 377, 384–85 (1983) (“[A]n exculpatory agreement, no

matter how flat and unqualified its terms, will not exonerate a party from liability under all

circumstances . . . . [I]t will not apply to exemption of willful or grossly negligent acts.”) Given

this public policy, and drawing all reasonable inferences in Plaintiff’s favor, I find that Plaintiff’s

interpretation is at least reasonable. Therefore, so long as Plaintiff has alleged gross negligence

or willful misconduct, the Exculpatory Clause does not bar Plaintiff’s other claims.

       In the context of limited liability in a commercial contract, to plead gross negligence,

Plaintiff must allege “conduct that evinces a reckless indifference to the rights of others.”

Sommer, 79 N.Y.2d at 554. Plaintiff alleges that the notices from Defendant Hamilton and PLV

were facially deficient because they did not identify a “Senior Escrow” account, as required by

the Escrow Agreement. (Compl. ¶ 43.) Plaintiff also alleges that, before the funds were

disbursed, Plaintiff alerted BNYM to the possibility that the account listed on the notices may

not satisfy the terms of the Escrow Agreement, and BNYM disbursed the funds anyway. (Id. ¶¶

43–47.) Even if I were to find that Defendant BNYM had strictly adhered to the terms of the




                                                      25
Escrow Agreement, 22 Plaintiff has adequately alleged that BNYM’s performance of the

Agreement was grossly negligent because it was recklessly indifferent to the rights of Plaintiff

under the Escrow Agreement (i.e., that the escrow funds only be disbursed to a Senior Escrow

account). See Sommer, 79 N.Y.2d at 554; see also Kalisch-Jarcho, 58 N.Y.2d at 385 (holding

that an exculpatory clause is unenforceable when a party’s conduct is grossly negligent because

“it betokens a reckless indifference to the rights of others”). 23

           Accordingly, Defendant BNYM’s motion to dismiss the Complaint under the

Exculpatory Clause is DENIED.

                   Conclusion

           For the reasons stated above, Defendant Hamilton’s motion to dismiss the complaint is

DENIED, and Defendant BNYM’s motion to dismiss is DENIED as to the breach of contract

claim, the breach of fiduciary duty claim, and the Exculpatory Clause, and GRANTED as to the

gross negligence claim. Defendants shall file answers to the Complaint within three weeks of the

entry of this Opinion & Order, and I will set a date for an initial pre-trial conference after




22
     I need not—and do not—make that finding here.
23
  The fact that I am dismissing Plaintiff’s gross negligence cause of action as duplicative of the breach of contract
claim does not impact my analysis, because the issue is whether there are allegations supporting a finding of gross
negligence, not whether Plaintiff has asserted a cause of action for gross negligence sounding in tort independent of
their breach of contract claim.



                                                              26
Defendants file their answers. The Clerk of Court is respectfully directed to terminate the

pending motions at Documents 25 and 28.

SO ORDERED.

Dated: March 14, 2019
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                                   27
